Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 1 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 2 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 3 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 4 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 5 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 6 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 7 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 8 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 9 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 10 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 11 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 12 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 13 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 14 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 15 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 16 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 17 of 18
Case 18-12656-BFK Doc 24-6 Filed 10/11/18 Entered 10/11/18 12:04:48   Desc
               Loan Mod Agreements - Exhibit D/E Page 18 of 18
